RENDERED: SEPTEMBER 22, 2016
                                                 TO BE PUBLISHED


           juprrttt~o~!~~02~!Tft1F1Jt\1J ~ l
                       (2016-CA-000738-MR)
                                               [Q) ~U~ ,c/, 3b" «~to1~-t1, oc
COMMONWEALTH OF KENTUCKY, EX REL.
ANDY BESHEAR, ATIORNEY GENERAL                           APPELLANT


             ON APPEAL FROM FRANKLIN CIRCUIT COURT
V.            HONORABLE THOMAS D. WINGATE, JUDGE
                         NO. 16-CI-00389


COMMONWEALTH OF KENTUCKY OFFICE OF THE
GOVERNOR, EX REL. MATIHEW BEVIN, IN HIS OFFICIAL
CAPACITY AS GOVERNOR; COMMONWEALTH OF
KENTUCKY FINANCE AND ADMINISTRATION CABINET, EX
REL. WILLIAM M. LANDRUM, IN HIS OFFICIAL CAPACITY AS
SECRETARY; COMMONWEALTH OF KENTUCKY OFFICE OF
THE STATE BUDGET DIRECTOR, EX REL. JOHN CHILTON,
IN HIS OFFICIAL CAPACITY AS STATE BUDGET DIRECTOR;
COMMONWEALTH OF KENTUCKY DEPARTMENT OF THE
TREASURY, EX REL. ALLISON BALL, IN HER OFFICIAL
CAPACITY AS TREASURER; JIM WAYNE, IN HIS OFFICIAL
CAPACITY AS STATE REPRESENTATIVE; DARRYL OWENS,
IN HIS OFFICIAL CAPACITY AS STATE REPRESENTATIVE;
MARY LOU MARZIAN, IN HER OFFICIAL CAPACITY AS STATE
REPRESENTATIVE                                           APPELLEES


AND                     2016-SC-000273-TG
                       (2016-CA-0007 45-MR)


JIM WAYNE, IN HIS OFFICIAL CAPACITY AS STATE
REPRESENTATIVE; MARY LOU MARZIAN, IN HER
OFFICIAL CAPACITY AS STATE REPRESENTATIVE;
DARRYL OWENS, IN HIS OFFICIAL CAPACITY AS
STATE REPRESENTATIVE                                   APPELLANTS
                ON APPEAL FROM FRANKLIN CIRCUIT COURT
 V.              HONORABLE THOMAS D. WINGATE, JUDGE
                            NO. 16-CI-00389


 COMMONWEALTH OF KENTUCKY OFFICE OF THE
 GOVERNOR, EX REL. MATTHEW BEVIN, IN HIS OFFICIAL
 CAPACITY AS GOVERNOR; COMMONWEALTH OF
 KENTUCKY FINANCE AND ADMINISTRATION CABINET,
 EX REL. WILLIAM M. LANDRUM, IN HIS OFFICIAL
 CAPACITY AS SECRETARY; COMMONWEALTH OF
 KENTUCKY OFFICE OF THE STATE BUDGET DIRECTOR,
 EX REL. JOHN CHILTON, IN HIS OFFICIAL CAPACITY AS
 STATE BUDGET DIRECTOR; COMMONWEALTH OF
 KENTUCKY DEPARTMENT OF THE TREASURY, EX REL.
 ALLISON BALL, IN HER OFFICIAL CAPACITY AS
 TREASURER; COMMONWEALTH OF KENTUCKY, EX REL.
 ANDY BESHEAR, ATTORNEY GENERAL                                      APPELLEES


                OPINION OF THE COURT BY JUSTICE NOBLE
                        REVERSING AND REMANDING
      This case presents two questions. First, does the Attorney General or an

individual mem"f?er of the General Assembly have standing to c_hallenge the

Governor's actions as violating a statute or the constitution? The Co1.1rt

concludes that the Attorney General has standing but that the individual

legislators in this case do not. Second, may the Governor reduce the amount of

money made available to a state university under a legislative appropriation

whether by revising the university's allotment under KRS 48.620(1), by

withholding the allotment to the extent the university has adequate trust and

agency funds under KRS 45.253(4), or by otherwise requiring a state university

not to spend appropriated funds? This Court concludes that the Governor does

not have that authority. The judgment of the Franklin Circuit Court is thus

reversed.

                                        2
                                  I. Background

       Upon taking office in 2016, Governor Matt Bevin ordered an across-the-

board 4.5% budget reduction for the executive branch in the fourth quarter of

the 2015-2016 fiscal year. This reduction extended to the state's nine

institutions of higher education, which consist of several universities and the

community college system (collectively, "the Universities").

       The Universities' reductions were delineated in a letter to the Secretary of

the Finance and Administration Cabinet and the State Budget Director

directing that their fourth-quarter allotments be reduced. The letter was dated

March 31, 2016 and stated in relevant part:

      Pursuant to the authority provided to me in KRS 48.620(1), this is
      to certify that the allotments for the following budget units of the
      Executive Branch for April 1, 2016 drawn-downs [sic] by each unit
      under the 2015-2016 Executive Branch budget should be reduced
      by 4.5% of the 2015-2016 allotments:
         • Eastern Kentucky University
         • Kentucky State University
         • Morehead State University
         • Murray State University
         • Northern Kentucky University
         • University of Kentucky
         • University of Louisville
         • Western Kentucky University
         • Kentucky Community and Technical College System

      On April 19, 2016, the Governor sent another letter, again to the

Secretary of the F!nance and Administration Cabinet and the State Budget

Director. This letter recounted the previous letter's contents and then ordered

"pursuant to the same statutory authority that the 2015-2016 allotments to

each ... institution[] should be further revised." As to Kentucky State



                                        3
University, the 4.5% reduction was restored. As to the other eight institutions,

the letter ordered that their budget reductions be amended from 4.5% to 2%. 1

        The Attorney General filed a declaratory-judgment action against the

Governor, the State Budget Director, the Secretary of the Finance and

Administration Cabinet, and the State Treasurer challenging this action. 2 Three

members of the House of Representatives joined as intervening plaintiffs. By

agreed order, the funds at issue were placed in a separate account and were

"recorded as a disbursement of FY 2016 appropriations but w[ould] not be

transferred until further order of the Court at which time the funds w[ould] be

disbursed to the institutions or returned to the Commonwealth's general fund."

        The Governor moved to dismiss the case, claiming both that the Attorney

General and the legislators lacked standing and that his actions were legal. As

to the latter claim, he relied primarily on two statutes, KRS 48.620(1), which

was cited in his letters, and KRS 45.253(4). He claimed that KRS 48.620(1)
    I




allowed him to reduce the "allotments" to the Universities without changing the

legislative appropriations. He claimed that KRS 45.253(4) allowed him to

withhold appropriations until the Universities had spent their trust and agency

funds (that is, funds generated by tuition, etc.). The statutes combined, he



        1Specifically, it stated: "The allotments ... should be further revised so as to
restore 2. 5% of the 4. 5% downward revisions." If read literally, this latter action would
have had the effect of restoring only . 1125% of the Universities' budgets (that is, 2. 5%
of the 4.5% reduction). But it is understood by all involved that this provision changed
the overall budget reduction from 4.5% to 2%.
        The Governor's counsel represents the Governor, along with the State Budget
        2

Director and the Secretary of the Finance and Administration Cabinet. The Treasurer
is represented by her own counsel. Their positions, however, appear to align in all
respects, .and reference to "the Governor" includes all of the Appellees.
                                             4
claimed, gave him "great discretion" in whether to provide the appropriated

funds.

         The Attorney General disputed that KRS 48.620 gave the Governor such

broad authority and argued that any such reading of the statute would violate

the separation-of-powers doctrine and constitute an improper delegation of

authority by the General Assembly. The Attorney General also claimed that the

Governor's actions would unlawfully suspend the budget bill and that KRS

45.253(4) did not apply to the Universities, which had elected to operate under

KRS Chapter 164A.

      The Franklin Circuit Court concluded that the Attorney General had

standing to bring the suit, but nevertheless granted summary judgment in the

Governor's favor on the merits. The court concluded primarily that KRS

48.620(1) and KRS 45.253(4) delegated the authority "to address budget

concerns within the executive branch." Specifically, the court concluded that

these "statutes ... grant [the Governor] the authority to revise downward the

Universities' allotments." The court also stated: "The Universities ... are under

the Governor's control as part of the executive branch," at least in the context

of the budget bill. The court concluded that the Governor's actions did not

violate Kentucky's strict separation-of-powers doctrine. In this respect, the

court concluded that the· allotment revision was not, in fact, a reduction in the

appropriation by another name, and was instead an exercise of legislatively

granted power. Finally, the court concluded that there remained a check on the

Governor's power, in that the judiciary could "realign[] the balance of power" if

he "purports to wield divine power over another branch, or even over a division,
                                        5
cabinet or program within the executive branch, to the point that funding levels

reached constitutionally impermissibly low levels."

      The Attorney General and the House members filed notices of appeal and

a motion to transfer the case from the Court of Appeals to this Court. That

motion was granted, and thus the appeal is before this Court.


                                   II. Standing

      Before reaching the merits of this dispute, this Court must address the

claim that the Attorney General and intervening state representatives lack

standing to prosecute this action. We answer this question first because if

neither the Attorney General nor the individual legislators have standing to

challenge the Governor's actions, then we would be left with a non-justiciable

cause of action, which would call for dismissal without addressing the merits.

See, e.g., Lawson v. Office of Att'y Gen., 415 S.W.3d 59, 67 (Ky. 2013)

("'Standing,' of course, in its most basic sense, refers to an integral component

of the Justiciable cause' requirement underlying the trial court's jurisdiction."

(citing Ky. Const. § 112; Rose v. Councilfor Better Educ., 790 S.W.2d 186 (Ky.

1989))).


   A. The Attorney General has standing to seek declaratory and
      injunctive relief to vindicate the public interest against
      alleged unauthorized and unconstitutional actions of the
      Governor.

      To have standing to sue in Kentucky, the basic rule is that the person

must have a "judicially recognizable interest in the subject matter of the suit."

E.g., Ashland v. Ashland FOP No. 3, 888 S.W.2d 667, 668 (Ky. 1994). Does the

                                        6
Attorney General have such an interest in the Governor's reductions of the

Universities' budgets?

      At the outset, the Attorney General argues that this Court's holding in

Commonwealth ex rel. Conway v. Thompson, 300 S.W.3d 152 (Ky. 2009), on the

issue of the Attorney General's standing to sue other executive branch officials

for declaratory and injunctive relief, should control outright without need for

further analysis. In that case, we overruled our prior decision in

Commonwealth ex rel. Cowan v. Wilkinson, 828 S.W.2d 610 (Ky. 1992), to the

extent that it required the Attorney General to have a "personal interest" in the

outcome of the case to have standing. Thompson, 300 S.W.3d at 172-74. In

doing so, we "state[d] categorically ... that the Attorney General of the

Commonwealth of Kentucky has standing to seek injunctive relief on behalf of

the citizens of the Commonwealth." Id. at 172. That was because "the Attorney

General ha[d] a sufficient personal right in these types of cases by virtue of the

office and the duties commensurate with that high office." Id. at 173 (emphasis

added).

      That italicized language, clarifying our holding in Thompson, is indeed

the key to unlocking the issue of the Attorney General's standing in this case.

Further analysis, however; is required to determine whether in this case duty

calls upon the Attorney General (and, thus, confers on him standing) to

vindicate the public rights of the people of the Commonwealth. As we explain

below, guided by history and precedent, we conclude that it does.

      As we alluded in Thompson, the Attorney General's standing is dictated

by the powers and duties of that office. Under the Kentucky Constitution, the
                                        7
Attorney General is an elected constitutional officer whose "duties ... shall be

such as prescribed by law." Ky. Const. § 91; see also id. § 93 ("The duties and

responsibilities of the[] [constitutional] officers shall be prescribed by law .... ").

The General Assembly has prescribed the Attorney General's duties and

responsibilities in KRS 15.020, which in relevant part provides:

      The Attorney General is the chief law officer of the Commonwealth
      of Kentucky ... and shall exercise all common law duties and
      authority pertaining to the office of the Attorney General under the
      common law, except when modified by statutory enactment .... [H]e
      shall appear for the Commonwealth in all cases in the Supreme
      Court or Court of Appeals wherein the Commonwealth is
      interested, and shall also commence all actions or enter his
      appearance in all cases, hearings, and proceedings in and before
      all other courts, tribunals, or commissions in or out of the state,
      and attend to all litigation and legal business in or out of the state
      required of him by law, or in which the Commonwealth has an
      interest ....

      Whether the Attorney General has the power to bring a given action on

behalf of the people of the Commonwealth (at least where there is no statute

governing the subject) turns on whether that action falls under, the "common

law duties and authority pertaining to the office of the Attorney General under

the common law," and whether the action is one "in which the Commonwealth

has an interest." KRS 15.020.

      Historians, scholars, and jurists agree that clearly defining the Attorney

General's common-law duties is not easily done. See generally Comm. on the

Office of Att'y Gen., Nat'l Ass'n of Att'ys Gen., Common Law Powers of State

Attorneys General 13-19 (Jan. 1975) (summarizing historical commentary and




                                           8
judicial holdings on the common-law powers of the Attorney General). 3 An

 exhaustive definition of the Attorney General's common-law powers and duties

is not required today. Instead, it suffices to analyze the parameters of that

office's prerogative to seek, on behalf of the people, injunctive relief against

other government actors when the Commonwealth has an interest in the case.

       To begin, we reiterate: "It is unquestioned that '[a]t common law, [the

Attorney General] had the power to institute, conduct and maintain suits and

proceedings for the enforcement of the laws of the state, the preservation of

order, and the protection of public rights."' Thompson, 300 S.W.3d at 173

(alterations in original) (quoting Commonwealth ex rel. Hancock v. Paxton, 516
S.W.2d 865, 867 (Ky. 1974)). Significantly, the Attorney General was

empowered under the common law to bring any action thought "necessary to

protect the public interest." Id. (quoting 7 Am. Jur. 2d Attorney General§ 6

(2009)). Indeed, the Attorney General has not only the power to bring suit when

he believes the public's legal or constitutional interests are under threat, but

appears to have even the duty to do so. Cf Wilkinson, 828 S.W.2d at 618

(Leibson, J., disse·nting) ("It is the Attorney General's responsibility to file suit

to vindicate public rights, as attorney for the people of the State of Kentucky.").

And, notably, this "broad grant of authority ... includes the power to act to

enforce the state's statutes." Thompson, 300 S.W.3d at 173 (quoting 7 Am. Jur.

2d Attorney General§ 6 (2009)).




       3 This publication is available at
https:/ /www.ntjrs.gov/pdffilesl /Digitization/ 16297NCJRS.pdf.
                                          9
       It is widely recognized that the Attorney General's common-law authority

to represent the interests of the people derives from the broad powers that

office initially possessed in representing the legal interests of the English

crown. As one former Attorney General succinctly explained:

      As guardian of royal prerogative, the Attorney General of England
      possessed a broad range of powers .... [W]hen state governments
      were organized and recognized in this country, there was no
      monarch in whom the government prerogatives were vested. Since
      the essential power of government resided and emanated from the
      people, the prerogatives had to be exercised on their behalf. Just
      as the Attorney General safeguarded royal prerogatives at common
      law, similarly, the official authority, an obligation to protect public
      rights and enforce public duties on behalf of the general public,
      became vested by the states in the Attorney General. And it is this
      obligation inherited from the common law to represent the public
      interest which has shaped and colored the role which the Attorney
      General fulfills today.

Common Law Powers of State Attorneys General, supra, at 2 (quoting Arthur

Sills, Proceedings of the Conference of the Nat'l Ass'n of Att'ys Gen. 102 (1967)).

Based on that widely accepted understanding of the nature of the Attorney

General's inherited prerogatives, it is clear that the Attorney General has a

judicially cognizable interest here, namely, in fulfilling his common-law

obligation to protect public rights and interests by ensuring that our

government acts legally and constitutionally.

      Our predecessor court long ago recognized and adopted this view of the

Attorney General's authority. Indeed, that court stated:

      [T]he source of authority of the Attorney General is the people who
      establish the government, and his primary obligation is to the
      people .... The Attorney General, as chief law officer of this
      Commonwealth, charged with the duty of protecting the interest of
      all the people ... had such a vital interest in this litigation that he

                                        10
          had a right to intervene at least insofar as the public issues
          advanced in the action were involved.

Hancock v. Terry Elkhorn Mining Co., 503 S.W.2d 710, 715 (Ky. 1974); accord

Paxton, 516 S.W.2d at 867 ("But under the democratic form of government now

prevailing the people are the king, so the Attorney General's duties are to that

sovereign rather than to the machinery of government." (citation omitted)). Our

predecessor court made clear that KRS 15.020, "in stating at the outset that

the Attorney General is 'the chief law officer of the Commonwealth,' intends

that in case of a conflict of duties the Attorney General's primary obligation is

to the Commonwealth, the body politic, rather than to its officers, departments,

commissions, or agencies." Paxton, 516 S.W.2d at 868. Thus, in addition to the

unquestioned "right of the Attorney General to appear and be heard in a suit

brought by someone else in which the constitutionality of a statute is involved,"

id. (citing CR 24.03; KRS 418.075), 4 the Court held that the Attorney General's

"constitutional, statutory and common law powers include the power to initiate

a suit questioning the constitutionality of a statute," id.

      The holding in Paxton thus leads to an inevitable conclusion: If the

Attorney General has the power to initiate a suit questioning the

constitutionality of a statute, he must also have the power to initiate a suit

questioning the constitutionality or legality of an executive action. There are no

grounds for treating allegedly unconstitutional executive actions differently

from allegedly unconstitutional legislative actions. It is certainly in "the interest


      4 Not only does the Attorney General have such power, no judgment declaring a
statute constitutionally infirm may be entered without his having been given notice
and an opportunity to be heard on the question. KRS 418.075.
                                           11
 of all the people" that there be no unconstitutional or illegal governmental

 conduct. And standing must be determined at the beginning of an action, not

 retrospectively after the merits have been sorted out.

       A plain reading of Thompson and Paxton and other authorities thus

 establishes that the Attorney General has standing to bring this action

 questioning the authority for and constitutionality of the Governor's actions.

       The Governor, however, argues that the Attorney General's authority and

 standing to bring suit in the public interest should be limited to only those

 cases where there are no identifiable parties with particularized injuries (such

 as the Universities in this case). In support of this position, he cites Johnson v.

 Commonwealth ex rel. Meredith, 165 S.W.2d 820 (Ky. 1942), for the proposition

 that by enacting KRS 12.210, which authorizes state agencies to hire outside

· counsel, the General Assembly acted to limit the Attorney General's common-

law power.

       This is an overreading of Johnson. That case answered only whether the

legislature "may withdraw [discrete common-law] powers and assign them to

others or may authorize the employment of other counsel for the departments

and officers of the state to perform them." Id. at 829. In other words, Johnson

signed off on the General Assembly's authority to divest some of the powers of

the Attorney General (i.e., serving as legal counsel to a given state entity) and

invest them in another (i.e., private counsel of the entity's choosing). It did not

hold, as the Governor states, that "when a state agency hires, or can hire, its

own attorneys pursuant to statutory authority, the Attorney General no longer


                                         12
has authority to unilaterally decide to act for that agency." To the contrary,

Johnson explicitly left that question open:

       As to what extent [KRS 12.210) should be construed as affecting
       the supremacy of the Attorney General as the chief law officer of ·
       the Commonwealth, or to what extent it deprives him of the power
       and right to represent the Commonwealth as a distinct entity in
       litigation in which any of the departments employing counsel are
       involved, or in any other respect, we express no opinion, for they
       are questions not presented in this suit.

Id. at 829. Indeed, our predecessor thought it sufficient to express only its

"opinion that the Act does not deprive the Attorney General of his hereditary

and statutory prerogatives to the extent or degree that it can be said that he is

left without substantial duties, responsibilities and rights." Id. KRS 12.210, as

interpreted by Johnson, is not nearly the limitation on the Attorney General's

authority as the Governor claims.

      But the "supremacy of the Attorney General as the chief law officer of the

Commonwealth" is squarely before us here. The simple answer is that

delegating day-to-day operational powers-in this case, to the Universities' own·

counsel-does not preclude a need for the Attorney General to protect "the

interest of all the people" when unconstitutional or unlawful conduct is claimed ·

either by or toward those universities. The Governor's invitation to so constrain

the traditional powers and duties of the Attorney General to protect the

interests of the people of the Commonwealth could result in unconstitutional or

unlawful conduct that would go unaddressed, against the interest of the

people, if the Universities and their counsel for political, financial, or other

reasons chose not to seek redress.


                                         13
       There is no valid justification for cutting off the "hereditary" prerogative

of. the Attorney General to challenge the legality and constitutionality of a state

action merely because the state actor has (or could) employ other legal counsel.

Indeed, the words of our predecessor in Paxton, by extension, ring just as true

here as they did there: "We think that if the Constitution is threatened by an

item of legislation [or act of the Executive], the Attorney General may rise to the

defense of the Constitution by bringing a suit, and is not required to wait until

someone else sues." 516 S.W.2d at 868. Likewise, the Attorney General must

defend duly adopted statutory enactments that are not unconstitutional.

       In fact, the soundness of this position becomes even more apparent in

light of the realities (and costs) to public entities of challenging executive or

legislative actions. The ongoing functions of such entities and the costs of such

litigation, in money and political good will, could make a legal challenge

prohibitive despite whatever disagreement they may have with a Governor's or

legislature's action. Because the Attorney General is the chief law officer of the

Commonwealth, he is uniquely suited to challenge the legality and

constitutionality of an executive or legislative action as a check on an allegedly

unauthorized exercise of power. Cf State ex rel. Sorensen v. State Bd. of.

Equalization, 242 N.W. 609, 610 (Neb. 1932) ("[T]he Attorney General has the

right, in cases where ... the interests of the public are directly concerned, to

institute suit ... for their protection. The state is not left without redress in its

own courts, because no private citizen chooses to encounter the difficulty of

defending it, but has appointed this high public officer, on whom it has cast

the responsibility, and to whom, therefore, it has given the right of appearing in
                                       14
its behalf and invoking the judgment of the court on such questions of public

moment."); Comment, An Attorney General's Standing before the Supreme Court

to Attack the Constitutionality of Legislation, 26 U. Chi. L. Rev. 624,631 (1959)

("[T]he basic constitutional principle that the judiciary is to serve as a check on

the legislature would be avoided unless the Attorney General is granted

standing to present the constitutional question concerning legislation which

seriously jeopardizes the interests of the government as a whole."). 5

       This view of the authority of the Attorney General is in line with that

taken by most of our sister jurisdictions. Indeed, the facts of a fairly recent

case from South Carolina are notably similar to the facts presented here. In

State ex rel. Condon v. Hodges, 562 S.E2d 623 (S.C. 2002), the South Carolina

Supreme Court upheld the power of the Attorney General to sue to enjoin the

Governor from circumventing provisions of an appropriations bill. Noting that

"[t]he way in which public funds are handled and whether a violation of the

separation of powers doctrine has occurred are clearly questions in which the

State has an interest," id. at 627, the South Carolina Supreme Court held that

"the Attorney General has the authority to sue the Governor When he is

bringing the action in the name of the State for the purpose of asserting that a

separation of powers violation has occurred," id. at 628. See also id. ("[T]he

Attorney General can bring an action against the Governor when it is necessary


      5  For a discussion of the Attorney General's role as intra-branch check and
balance on the Governor, see generally William P. Marshall, Break Up the Presidency?
Governors, State Attorneys General, and Lessons from the Divided Executive, 115 Yale
L.J. 2446, 2464-68 (2006). See also id. at 2449-55 (discussing, generally, common-
law origins of the Office of the Attorney General and the development in most states of
a "divided executive").
                                          15
for the enforcement of the laws of the State, the preservation of order, and the

protection of public rights.").

      And courts in numerous other states have reached similar conclusions

about the powers and duties of the Attorney General. See, e.g., State ex rel.

Landis v. S.H. Kress & Co., 155 So. 823 (Fl. 1934); People ex rel. Scott v. fllinois
                                                                        \,

Racing Bd., 301 N.E.2d 285 (Ill. 1973); Lund ex rel. Wilbur v. Pratt, 308 A.2d
554 (Me. 1973); Jacobsen v. Parks & Rec. Comm'n, 189 N.E.2d 199 (Mass.

1963); Att'y Gen. v. Trustees of Boston Elevated R.R. Co., 67 N.E.2d 676 (Mass.

1946); Fordice v. Bryan, 651 So. 2d 998 (Miss. 1995); State ex rel. Douglas v.

Thone, 286 N.W.2d 249 (Neb. 1979); State ex rel. Meyer v. Peters, 199 N.W.2d
738 (Neb. 1972); Hetherington v. McHale, 311 A.2d 162 (Pa. 1973); Yett v. Cook,

218 S.W. 837 (Tex. 1926); Hansen v. Barlow, 456 P.2d 177 (Utah 1969). Of the

minority of states that have ruled otherwise, their Attorneys General are

typically invested with no common-law powers. See, e.g., State v. Rankin, 282
N.E.2d 851 (Ind. 1972); State v. Burning Tree Club, 481 A.2d 785 (Md. 1984). In

contrast, Kentucky's Attorney General is expressly given such powers by

statute.

      Finally, we find particularly apt the following comments by Justice Erwin

of the Florida Supreme Court:

            The Attorney General is elected by the people; he is
      entrusted by them with the common law power to legally represent
      them or some of them in matters deemed by him to affect the
      public interest. He has a discretionary duty tinder the common law
      rarely modified by statute to protect the public interests of any of
      the people who elected him.

            It is his discretionary duty to choose those legal matters in
      the area of public litigation or quasi-judicial administration in
                                         16
      which he believes it is his official duty to intervene, except in those
      instances when it is mandated by the legislature for him to
      intervene or to refrain from intervening. If he is mistaken in his
      legal advocacy, the courts and quasi-judicial tribunals always
      retain the power to rule against him and often do on the merits but
      this power does not affect his standing to become a party of
      interest in the cause or proceeding. Regardless of the effectiveness
      of his efforts in particular public legal situations, at least the.
      people have the continuing satisfaction of knowing that their
      elected Attorney General has the right to exercise his conscientious
      official discretion to enter into those legal matters deemed by him
      to involve the public interest, even though not expressly authorized
      by statute. The presumption is that he will not enter strictly
      private litigation and a great degree of latitude must of necessity be
      extended to him in the exercise of his right to intervene in behalf of
      public interests.

State ex reL Shevin v. Yarborough, 257 So. 2d 891, 895 (Fla. 1972) (Erwin, J.,

specially concurring); see also Mundy v. McDonald, 185 N.W. 877, 880 (Mich.

1921) ("A broad discretion is vested in [the Attorney General] in determining

what matters may, or may not, be of interest to the people generally.").

      In the end, we are left with only one conclusion: the Attorney General, as

chief law officer of Kentucky, has broad authority to sue for declaratory and

injunctive relief against state actors, including the Governor, whose actions the

Attorney General believes lack legal authority or are unconstitutional. It is that

power which the Attorney General has invoked to support bringing the present

action-to·wit, the Attorney General seeks to enjoin the Governor's reductions

of the final quarterly allotments of the Universities' 2015-2016 appropriations

as exceeding the Governor's statutory and constitutional authority and

violating the separation-of-powers doctrine. And we must take these allegations

at face value in undertaking this standing analysis. See City of Louisville v.

Stock Yards Bank & Tr. Co., 843 S.W.2d 237, 328 (Ky. 1992) ("[I]t is neither the

                                        17
province of the trial court nor of this Court to consider whether Appellant may

be able to prove its allegations or ultimately prevail. On review, this Court will

confine itself to a determination of whether the matters alleged in the

complaint establish appellant's standing to bring the action or whether it is

without a 'substantial interest' in the subject matter of the controversy."

(citations omitted)).

      The Attorney G,eneral, therefore, has standing in this case.


   B. The individual legislators do not have standing.

      The intervening individual legislators claim to have standing in this case

because the Governor's actions constituted a "grave infringement of their

fundamental Constitutional [sic] duty to enact a biennial budget on behalf of

their constituents." As the Governor describes it, they claim, in essence, that

he has nullified their votes in favor of the budget bill.

      We begin with the legislators' claim that it has been the practice of this

Court to allow members of the General Assembly to "defend the Kentucky

Constitution's 'forceful command' that the powers of the Legislative Branch be

protected from invasion by the Executive Branch." This Court's practice, at

least in the cases cited by the legislators, has not been nearly so broad as

claimed. The legislators cite, for example, Fletcher v. Commonwealth, 163
S.W.3d 852 (Ky. 2005), in which many members of the General Assembly,

including at least one of the members in this case, intervened to challenge

gubernatorial action. The question of the legislators' standing, however, was

not raised in that case. And, as this Court has held, a claimed lack of standing

                                         18
is a defense that must be timely raised or else be deemed waived. Harrison v.

Leach, 323 S.W.3d 702, 708 (Ky. 2010). Thus, while Fletcher may be a factual

precedent for individual legislators' having intervened in a case, it is not legal

precedent for their having standing to challenge the Governor's actions.

       As to the legal substance of the claim, unlike the Attorney General,

individual legislators do not have the role of chief legal officer for the public.

The individualized role of a legislator is to represent those who have elected

him or her and to participate in the decision-making that becomes the laws of

the Commonwealth, including participating in the passage of budget bills. The

idea that individual legislators have standing to challenge an action by the

Governor-under the premise of an injury to an interest in a statute being

carried out properly or the legislators' duty to vote on legislation-is simply too

attenuated to create a justiciable controversy. A legislator has no individual

ownership of any enacted piece of legislation and certainly can pass no

legislation as an individual. Asserting that a governor's disposition of budgeted

funds is an infringement on their duty to enact a budget is a non sequitur.

      Nonetheless, the legislators claim that this Court has seemed in the past

to take a "broad[] view of when a public official can go to court to defend the

prerogatives of office." (Quoting Paul E. Salamanca, The Constitutionality of an

Executive Spending Plan; 92 Ky. L.J. 149, 200 (2004)). In this context, Professor

Salamanca discussed Legislative Research Commission v. Brown, 664 S.W.2d
907 (Ky. 1984), wherein the Legislative Research Commission sued "to validate

its authority under certain parts of the legislation, and the original defendants,

the Governor and Attorney General of Kentucky, had by counterclaim called in
                                     19
question other parts." Salamanca, supra, at 200. But Brown, like Fletcher, is

not support for the existence of individual-legislator standing, if only because

individual legislators were not the plaintiffs in that case. More importantly,

standing again was not raised in that case, at least not before this Court. See

id. (noting that "the issue of representative standing was not addressed in the

Legislative Research Commission court's opinion").

       Obviously, legislators with a particularized, personal injury have

standing to seek redress for that injury. Thus, for example, a legislator could

sue for the loss of salary. See Powell v. McCormack, 395 U.S. 486 (1969). But

that is not what we have here. Instead, the legislators are claiming some

nebulous harm to their duties as legislators.

      Individual legislators simply do not have a sufficient personal stake in a

dispute over the execution or constitutionality of a statute, even when the

claim is that another branch of government is violating the separation of

powers. The United States Supreme Court reached the same conclusion when

members of Congress sought to challenge the constitutionality of the Line Item

Veto Act in the 1990s. See Raines v. Byrd, 521 U.S. 811, 830 (1997). There the

Court held that "individual members of Congress do not have a sufficient

'personal stake' in this dispute and have not alleged a sufficiently concrete

injury to have established Article Ill standing." Id. Although Article III does not

dictate the contours of the law of standing before this state's courts, we

generally require the same particularized, personal injury when individuals

seek to bring a claim.


                                        20
      The individual legislators have not shown that they are representative of

the entire body of the General Assembly. They "have not been authorized to

represent their respective Houses ... in this action." Id. at 829. They are not

numerous enough to demonstrate that they represent a sufficient bloc of votes

to act on behalf of the whole legislature, as was the case in Coleman v. Miller,

307 U.S. 433 (1939). Indeed, they constitute only three of one hundred

members of the House (and no members of the Senate). And, finally, they are

not presiding officers of either house, whose "unique status" may give them "an

enhanced capacity to maintain suit to prevent non-legislative disbursements

from the treasury." Salamanca, supra, at 201. We need not decide today

whether satisfaction of any of these conditions would suffice to give standing,

however, as it is clear that the individual legislators in this case have met none

of them.

      Finally, it must be noted that the legislators did not actually file an

original complaint in this case. Instead, they permissively intervened under

Civil Rule 24.02. Whether that intervention was proper has not been argued to

the Court, and we therefore leave that question for another day.


   C. Conclusion

      As recounted above, the Attorney General is the state's chief legal officer

and, as such, he has broad powers under statutory and common law to defend

the public interest. This includes challenging conduct that he believes violates

the Constitution's strict separation of powers or is otherwise unlawful. For that



                                        21
 reason, he has standing to bring his claims challenging the Governor's actions

 in this case.

       The individual legislators, on the other hand, do not enjoy such a broad

 power of representing the full Commonwealth. To have standing, they must

 allege some type of particularized injury. They have not done so here. Thus, the

 individual legislators in this case do not have standing to challenge the

 Governor's actions.

       We note, however, that no one has asked that the legislators be

 dismissed from the claim. Instead, the legislators' standing has been

 challenged in: the context ofa two-pronged attack that depends on the Attorney

 General also not having standing. If both lack standing, then the entire case

.should be dismissed. But the Governor's standing claim is framed as an

. alternative ground for affirming the Franklin Circuit Court's decision, and he

acknowledges that it would require this court to conclude "that none of the

parties have standing." (Emphasis added.) Even so, as to justiciability of this

action, clearly only one plaintiff need have standing for the case to proceed.

Since the Attorney General does have standing, this case remains a justiciable

action properly before this Court. And since the Governor has asked only that

the case-and not the individual parties-be dismissed, and because this is the

Court of last resort in this matter, the propriety of the legislators participating

in this case is moot.




                                        22
  III. Does the Governor have authority to reduce the Universities' fourth-
        quarter allotments or otherwise require them not to spend funds?

       Having addressed standing, we begin our discussion of the merits with a

brief overview of the budgeting process. That process consists largely of two

steps: (1) the appropriation of funds and (2) the expenditure of funds.

      The first step consists primarily of the legislative appropriation process,

as required by the Constitution. By default, the state treasury may not be

accessed without legislative action, in the form of an appropriation. See Ky.

Const.§ 230 ("No money shall be drawn from the State Treasury, except in

pursuance of appropriations made by law .... "). As the Governor points out, an

appropriation sets a ceiling on an expenditure, as it is for "a sum of money not

in excess of the sum specified." KRS 48.010. Although this is correct, it is only

half the story. An appropriation is also "an authorization by the General

Assembly to expend a sum of money." Id.

      The second stage of the budgeting process is the spending of money as

authorized in the appropriation. Appropriated funds are not usually expended .

all at once. Instead, they are divided into quarterly allotments, to be used over ,

the course of the fiscal year. KRS 48.610. The expenditure of funds itself

ordinarily occurs though the issuance of warrants to the Treasurer, who then

writes a check or transfers the money to whomever it is owed. KRS 45.456. But

the Universities differ from most of state government in that their

appropriations are made directly available to them. KRS 164A.555.

      There is no question that the Governor has the authority to make budget

reductions in limited circumstances. Specifically, where there is a budget

                                       23
shortfall of 5% or less, the General Assembly has authorized the Governor (and

the heads of the other branches of government) to reduce appropriations under

a legislatively prescribed budget-reduction plan. KRS 48.130.

      But that statute does not authorize the Governor's action in this case.

There was no budget shortfall in the final quarter of the 2015-2016 fi seal year.

In fact, there was a surplus. Nonetheless, the Governor sought to reduce the

fourth-quarter allotments so that the funds could possibly be used for other

future spending. Specifically, he hoped to buttress Kentucky's state pension

systems.

      The primary question in this case is whether the Governor has authority

to reduce the Universities' fourth-quarter allotments in this manner and under

these circumstances, or to otherwise require the Universities not to spend the

funds. The Governor, as the chief executive of this Commonwealth, has only

the authority and powers granted to him by the Constitution and the general

law. He is the chief executive of the Commonwealth. Ky. Const. § 69. But the

Governor, like everyone, is bound by the law. Indeed, the Governor has a

special duty with respect to the law, as he is commanded to "take care that the

laws be faithfully executed." Ky. Const.§ 81.

      Although questions about the constitutional separation of powers have

been raised in this case, the issue is primarily whether the statutes controlling

the budgeting process give the Governor the authority that he claims and

whether his authority with respect to the expenditure of appropriated funds

has been limited by other statutes. The Governor has identified three possible

sources for his authority. Two of these are explicitly statutory-KRS 48.620(1)
                                       24
and 45.253(4). The third is his general authority over executive branch budget

units and the power to require those units not to spend appropriated funds. We

address each in turn.

       We also note that the Attorney General claims the Governor's actions and

these statutes violate the Constitution's requirement of strict separation of

powers among the branches of government. See Ky. Const.§§ 27-28. This

Court, like most, follows "the principle that constitutional adjudication should

be avoided unless it is strictly necessary for a decision in the case." Trigg v.

Commonwealth, 460 S.W.3d 322, 330 (Ky. 2015). For that reason, the first

consideration is whether the Governor has exceeded his authority under the

statutes rather than whether his actions or the statutes violate the

Constitution. Only if the statutes give the Governor the authority he claims, or

do not otherwise limit his authority, would we need to address the

constitutional question. Given our resolution of the statutory questions in this

case, we need not specifically address the constitutional question.


   A. The statutory claims

      Before turning to the statutes themselves, it is helpful to examine the

role of judges when confronted with a statute. We did not enact the law. That is

the role of the legislature. We do not execute the law. That is the role of the

executive. Rather, we interpret and apply the law. As Chief Justice John

Marshall stated: "Courts are the mere instruments of the law, and can will

nothing .... Judicial power is never exercised for the purpose of giving effect to

the will of the Judge; always for the purpose of giving effect to the will of the

                                         25
Legislature; or, in other words, to the will of the law." Osborn v. Bank of U.S.,

22 U.S. 738, 866 (1824). Our task, then, is to read the statutes and discern

their meaning, and nothing more.

      This is not always an easy task. Statutory interpretation can, at times, be

complex, just as statutes can be complex. We begin, perhaps obviously, with

the language of the statutes, but we often cannot end there. "Such is the

character of human language, that no word conveys to the mind, in all

situations, one single definite idea .... " M'Culloch v. Maryland, 17 U.S. 316,414

(1819). We thus resort to an arsenal of interpretive tools, referred to variously

as canons of construction or rules of interpretation, in an effort to arrive at a

fair reading of the controlling statutory language.


   1. Revising allotments under KRS 48.620.

      The first question is whether reducing an allotment, without increasing
                                                                                     •

other allotments by an equal amount, is a permissible revision of the allotment

under KRS 48.620(1). This Court concludes that the statute does not give the

Governor the authority to revise allotments in this way.

      We reach this conclusion after examining the statute in context, both

that within KRS 48.620(1) itself and that in other provisions of KRS Chapter

48. When the statute speaks of revising allotments, it refers to the schedule of

allotments, that is, the timing of the payments throughout the fiscal year. Not

only does KRS 48.620(1) refer expressly to revising the schedule, other

provisions of KRS Chapter 48 and the budget bill itself require that the

allotment conform to the General Assembly's appropriations. The only way for

                                        26
this to happen is if the full amount appropriated is included in allotments over

the year. Moreover, this reading is compelled by an examination of the

statutory-as opposed to legislative-history of KRS Chapter 48, which shows

that allotment revision has always been about revising the schedule of

allotments.


       a. The language of the statute in context requires revision of
          allotments to refer to scheduling, not just the amount, of the
          allotments.

       Again, we begin with the language of the statute:

       Allotments shall be made as provided by the allotment schedule,
       and may be revised upon the written certification of the Governor,
       the Chief Justice, and the Legislative Research Commission for
       their respective branches of government. No revisions of the
       allotment schedule may provide for an allotment or allotments in
       excess of the amount appropriated to that budget unit in a branch
       budget bill, or for expenditure for any other purpose than specified
       in a branch budget bill.

KRS 48.620(1). Although the statute does not group the words together as a

single term, it is clear that we are concerned generally with the meaning of an

allotment revision. 6

       "Allotment" is not a statutorily defined term. Its meaning, however, is

fairly clear: a "share or portion of a thing that is given to someone or

something." Black's Law Dictionary (10th ed. 2014). It is "[s]omething allotted,"

and "allot," in turn, means "[t]o parcel out; distribute or apportion" or "[t]o

assign as a portion; aHocate." American Heritage Dictionary of the English


      6  We note that KRS 48.620(1) starts with the word "allotments," which, as the
Governor points out, is modified by a clause beginning with the words "may be
revised." Thus, there is little question that the statute is addressed to "allotment
revision," and that the Governor claims to have made such a revision.
                                          27
Language (5th ed. 2011). In this context, it means a portion of a given

appropriation.

       Allotments are made on a quarterly basis, rather than the full amount of

each appropriation being made available at the beginning of the fiscal year.

This reflects the dual reality that expenses do not arise all at once, and that the

state is rarely flush with sufficient cash to pay all those expenses at once and

must instead rely on the revenue stream from taxes. In short, the quarterly

allotment system is a means of coordinating revenues with expenditures.

       "Revise" means "[t]o alter or edit (a text)." Id. An "act ... of revising" is a

"revision." Id.

      The Governor reduced the fourth-quarter allotment for the Universities

by 2%. In a sense, this is a "revision"-in that it is literally an alteration of the

allotment amount. The Governor claims that his action was allowed by the

statute, as its only express limits are on revisions that would "provide for an

allotment or allotments in excess of the amount appropriated to that budget

unit in a branch budget bill, or for expenditure for any other purpose than

specified in a branch budget bill." KRS 48.620(1). This, he claims, allows for

revisions of allotments down-a reduction without a corresponding increase of

other allotments-under the doctrine of expressio unius (otherwise known as

the negative-implication canon). In other words, because the statute expressly

includes a limit on revision, other limits are not included.

      The Attorney General instead claims that the statute is about the timing

of payments, not in the literal sense of whether the payment should be on the

first or the fifteenth of a month, but in the sense of in which quarter any given
                                         28
penny is allotted. In other words, according to the Attorney General, the power

to revise an allotment is simply the power to move a penny from one quarter to

another, either by advancing money to one allotment or putting it off to

another. The Governor responds that the plain language of KRS 48.620(1) says

nothing about the revision going to the schedule of allotments because

"allotments," in the first sentence, are what "may be revised." And the

allotment is the amount of money available in any given quarter.

      But allotment revision is not the only description of revision in the

statute. The second sentence of KRS 48.620(1) refers to "revisions of the

allotment schedule." That sentence cannot be ignored because statutes "must

be read as a whole and in context with other parts of the law." Lewis v. Jackson

Energy Co-op. Corp., 189 S.W.3d 87, 92 (Ky. 2005).

      This is the "whole-text canon, which calls on the judicial interpreter to

consider the entire text, in view of its structure and of the physical and logical

relation of its many parts." Antonin Scalia & Bryan A. Gamer, Reading Law:

The Interpretation of Legal Texts 167 (2012). The canon recognizes that discrete

statutory language falls within a larger context, and that "[c]ontext is a primary

determinant of meaning." Id.

      And the second sentence of KRS 48.620(1) greatly affects the statute's

meaning. It literally says that the revision allowed by KRS 48.620 will be to the

allotment schedule. Given this context, allotment revision in the first sentence

cannot be read to mean that any change constitutes a permissible revision

under the statute. Just as the Governor would have us consider the second


                                        29
sentence's prohibition on allotments exceeding appropriations, so too must we

consider its use of "revisions of the allotment schedule."

       With this context in mind, we conclude that revision of an "allotment" in

KRS 48.620(1) refers to revising the schedule of allotments. Obviously, the

statute allows a reduction of an allotment. It also allows an increase in an

allotment. But when an allotment is revised up or down, there must be a

corresponding revision of at least one other allotment. If the fourth-quarter

allotment is reduced by 2%, then other allotments must be increased to

balance the reduction, so that the sum of the quarterly allotments reflects the

appropriated amount. If the revision is attempted too late, so that the other

allotments cannot be revised, then revision is not allowed. 7

       This allows the allotments to comply with the requirements of KRS

48.610, which commands: "Allotments shall conform with the appropriations

in the enacted branch budget bills or other appropriation provisions." This

reading also allows compliance with the 2014 Executive Branch Budget Bill

itself, which commands that "[a)llotments within appropriated sums for the

activities and purposes contained in the enacted Executive Budget shall

conform to KRS 48.610." 2014 Ky. Acts Ch. 117, Part III,§ 4. 8 KRS 48.610, of


      7   This understanding of the operation of allotments within appropriations is
also consistent with prior decisions governing the legislative appropriation authority.
See generally James v. State University, 114 S.W. 767 (Ky. 1908) (suggesting that the
executive (there the auditor) cannot alter how (and to whom) appropriations are paid
out so as to make it impractical, through exhaustion of the treasury funds, to pay
some of them at the end of the budget term); Rhea v. Newman, 156 S.W. 154 (Ky.
1913) (requiring Treasurer to pay out all appropriated sums despite protestations that
would result in a deficit).
       8 Interestingly, that same provision also commands that "[a]llotments within

appropriated sums for the activities and purposes contained in the enacted Executive
                                           30
course, requires that allotments conform to appropriations, but it also creates

the "schedule of quarterly allotments of appropriations for each budget unit of

the branch." KRS 48.610. Allotments can only conform to KRS 48.610 if they

conform to the quarterly allotment schedule.

       Only by having the full schedule of allotments comport with the

appropriation can this be accomplished. Under the Governor's proposed

reading of KRS 48.620(1), it cannot. Not only is KRS 48.610 an additional

element of context in which KRS 48.620(1) is to be considered, it is a direct

command that allotments are to conform to the appropriations made by the

General Ass~mbly. That command cannot be ignored.

       This reasoning carries with it the weight of logic and considers the effect

of other statutory references to "allotments." It thus offers a sounder basis for

interpreting the statute than relying on expressio unis as applied to the

appropriation-maximum qualification in KRS 48.620(1). Although that is

unquestionably a legitimate principle of statutory interpretation, it should be




Budget ... may be revised pursuant to KRS 48.605 and this Act." 2014 Ky. Acts Ch.
 117, Part III, § 4. A broad application of the expressio unius canon would suggest that
KRS 48.620, which is not mentioned as a means by which an allotment may be
revised, is not applicable to revising allotments under this bill. But that canon "must
be applied with great caution, since its application depends so much on context."
Scalia & Garner, supra, at 107. Indeed, it "properly applies only when the unius (or
technically, unum, the thing specified) can reasonably be thought to be an expression
of all that shares in the grant or prohibition involved. Common sense often suggests
when this is or is not so." Id. Nothing in the bill suggests that KRS 48.620 was
intended not to apply to the 2014 Executive Branch Budget Bill (unlike the one passed
in 2016, at least with respect to the Universities). Common sense, especially in light of
how the allotment-revision statute works, as explained in this opinion, suggests that it
was in effect and could be used to revise allotments. This same limit on expressio
unius, however, shows why the Governor's reliance on it to read only an upward limit
to revisions is untenable.
                                              31
 used cautiously and simply cannot control here as explained in footnote 8. The

 other approach discussed provides a better indication of meaning here.


           b. The meaning of allotment revision throughout the statute's
              history also requires it to be read as referring to the scheduling of
              allotments, and not just amounts.

        The whole-text canon-as applied to the immediate context of the

 statute-is not the only one showing that KRS 48.620(1) allows only revision of

 the schedule of allotments. An examination of the statute's history9 also

 demonstrates that it has always been concerned with revising the allotment

 schedule, rather than reducing a single allotment.

       Thus we apply the fixed-meaning canon. This canon would have words

"be given the meaning they had when the text was adopted." Scalia & Garner,

 supra, at 78. KRS 48.620 was adopted in 1982, and the language at issue in

 subsection (1) has not changed since that time. Thus, it bears the same

meaning that it had at that time.

       But KRS 48.620 does not exist in a vacuum, nor did it in 1982. Indeed,

the statutory scheme at issue here has a long history and includes more than

the provision allowing revision of allotments. Some understanding of the larger

existing scheme, and how it came to be (in terms of amendments), sheds light

on what allotment revision in KRS 48.620 meant in 1982 and now. We thus



       9   Here, we refer to the history of the statutory language over time in light of
 amendments. This is "quite separate from legislative history," Scalia & Garner, supra,
'at 256, which concerns committee reports, floor speeches, and other instances of
 legislative activity that are not reflected in the language of the statute. Statutory
 history is part of the context of the existing statutory language and is a-more reliable
 indicator of the statute's meaning.
                                            32
also apply the principle that "[s]tatutes in pari materia are' to be interpreted

together as though they were one law." Scalia & Garner, supra, at 252.

       KRS 48.400 to .810 address general monitoring and revision of the

budget during the course of the biennium. Included in this scheme is KRS

48.620 allowing the Governor to revise allotments. It also includes KRS 48.605,

which allows revisions of allotments at the request of the head of a budget unit.

      Also included in this scheme is express authorization for the Governor to

reduce an appropriation under certain circumstances. See KRS 48.600.

Generally speaking, this statute very narrowly and specifically grants the

Governor the authority to reduce appropriations when there is an estimated or

actual revenue shortfall in the general fund of 5% or less. KRS 48.600(1).

      Even then, the Governor is not given free rein. Instead, he may reduce

appropriations only "in accordance with the budget reduction plan included in

the enacted branch budget bill," id., and no reductions under the plan are

permitted "in excess of the actual or projected revenue shortfall,"

KRS 48.600(2). And if the shortfall exceeds or is expected to exceed 5%, then

action can only be taken by the General Assembly. See KRS 48.130(3) ("Any

revenue shortfall in the general fund or road fund of greater than five percent

(5%) shall require action by the General Assembly.").

      On its face, the Governor's claim to broad authority under KRS 48.620(1)

to change the amount of money available to the Universities when there is a

budget surplus is inconsistent with his needing legislative authorization to do

the same thing when there is an actual or anticipated budget shortfall under

KRS 48.600. And when the statutes' history is reviewed, it is evident that they
                                     33
are, in fact, very different powers, and that only one has been given to the

Governor.

       From 1982 to 2009, when faced with budget shortfalls, the Governor

could not reduce appropriations.10 Rather, he could reduce allotments under

those circumstances. See KRS 48.600(1) (1982) (commanding the Governor to

"make any allotment reductions for the budget units" that were necessary). He

was also required to "take any steps to revise allotments for [his] respective

branch[] that [we]re necessary to prevent a cash deficit." Id.

       KRS 48.620, the allotment-revision statute, also existed at that time. Its

first two sections read much as they do now:

       (1) Allotments shall be made as provided by the allotment
           schedule, and may be revised upon the written certification of
           the Governor; the Chief Justice, and the Legislative Research
           Commission for their respective branches of government. No
           revisions of the allotment schedule may provide for an allotment
           or allotments in excess of the amount appropriated to that
           budget unit in a branch budget bill, or for expenditure for any
           other purpose than specified in a branch budget bill and a
           budget memorandum provided for by KRS 48.300.
       (2) Revisions of allotments under this section shall be reported and
           reviewed as provided by subsection (4) of KRS 48.500.

KRS 48.620 (1990).11

       But the pre-2009 version included two additional provisions:

      (3) When the actual tax receipts accruing to the general fund or
          road fund, as appropriate, do not permit all the allotments
          provided for by the schedules of allotments of all branches of

       10 Before 1982, these matters were handled under a different set of statutes.

Those were repealed in 1982 and replaced by KRS 48.400 to .810.
       11 These provisions essentially read as they did when enacted in 1982. In 1990,

they were amended slightly to add "branch budget bill" instead of "joint budget
resolution." And they were later amended to delete the language "and a budget
memorandum provided for by KRS 48.300" from subsection (1), and to change the
cross-reference in subsection (2). Otherwise, the language has been stable.
                                          34
              government, the secretary of the Finance and Administration
              Cabinet shall notify all branches of government and each
              branch shall take appropriate action concerning allotments.
           (4) This subsection shall not apply in the event of a projected or an
               actual deficit in tax receipts of the general or road funds as
               determined by KRS 48.130.

KRS 48.620 (1982).12

           These provisions are important indicators of the meaning that allotment

revision had when the first subsection was originally enacted. Subsection (3)

required the Finance and Administration Cabinet to give notice when actual tax

receipts would not permit all of the allotments, and the affected branches of

government were to take appropriate action, presumably, by revising

allocations as allowed under subsection (1).

       On its surface, insufficient actual tax receipts sounds like a budget

deficit, but subsection (4) stated that KRS 48.620 was not to apply in the event

of a projected or actual deficit. Instead, upon such an occurrence, assuming

the deficit was less than or equal to 5%, KRS 48.600 went into effect. Again,

under the version of that statute then in effect, the Governor was allowed to

make both allocation reductions and allocation revisions. But the two were

unquestionably different acts, as the former was only allowed in the event of a

deficit.

       So when was the revision process laid out in KRS 48.620 to be

implemented? "When the actual tax receipts accruing to the general fund or

road fund, as appropriate, d[id] not permit all the allotments," KRS 48.620




       12   These provisions were not amended until repealed in 2009.
                                            35
(1982), but not when there was a projected or actual deficit. What is the

difference between the two scenarios? An actual deficit is when the state has

literally run out of money for the year, but still has unpaid expenses. A

projected deficit is when the state is projected to run out of money before the

end of the year while still having projected expenses.

      But tax receipts can be insufficient temporarily to pay out an allotted

amount without there being an expected deficit overall for the year. Just as

"the Commonwealth does not receive all its anticipated receipts on the first day

of the fiscal year," Aff. of Kathleen Marshall 13 at 4, it is possible that

anticipated receipts may not be received on the day they are actually expected

or simply do not coincide with the timing of an allotment. That is when KRS

48.620 was set to go into effect. If, for example, actual tax receipts in t'he first

quarter were insufficient to pay a full allotment, but the funds were expected to

be available in the second quarter, then the allotments could be revised to

reflect the reality of, and expectations about, the state's revenue stream. This

indicates that revision of allotments, as allowed under subsection (1), was

about changing the schedule of payments.

      Moreover, the version of KRS 48.600 then in effect demonstrates that a

reduction of an allotment, which was allowed when there was a deficit, was

different from a revision of an allotment. Revision of an allotment was also

allowed when there was a deficit, but short of a deficit, only a revision was

allowed, not a reduction.



      13   Ms. Marshall is an Analyst in the Office of the State Budget Director.
                                            36
       Under the fixed-meaning canon, the meaning of allotment revision, thus,

must still refer to changing the schedule of the allotments. If one allotment

goes down, another must go up, resulting in the same overall appropriated

amount being allotted over the course of the fiscal year. Revision, in this

con text, differs from reduction, which means a departure down from the

appropriated amount. Reduction was allowed in 1982 only when there was a

deficit; the same holds true now.

      The obvious response to this analysis is that subsections (3) and (4) are

no longer the law, having been repealed in 2009. That, however, does not mean

that subsection (l)'s meaning was changed. Unquestionably, "a significant

change in language is presumed to entail a change in meaning." Scalia &

Garner, supra, at 256. But the language in subsection (1) was not changed,

even though the overall statute was amended. Indeed, that subsection (l)'s

language was left intact suggests that its meaning remained fixed intentionally.

      And, as explained above, as used before 2009, revision of an allotment

necessarily meant something different from reducing an allotment. Thus, even

if allotment revision were ambiguous under the current statutes, "it is fair to

argue that giving an ambiguous term one meaning rather than another would

cause it to make no sense as used in an earlier-enacted statute ... so that such

an interpretation should be rejected." Id. at 323. The Governor's proposed

reading of the statute would not have made sense under the pre-2009 version

of the statute, even though the language in question has not been changed. For

that reason, that interpretation must be rejected.


                                        37
       Still other changes made in 2009 suggest that revision of an allotment

continues to mean a change in the timing of payments, rather than a reduction.

KRS 48.600 was amended at that time so that reductions in the event of a

deficit (now "revenue shortfall") were to be made to appropriations, rather than

allotments. And instead of allowing these reductions to be made as "deemed

necessary" by the head of the branch of government, they are now to be made

"in accordance with the budget reduction plan included in the enacted branch

budget bill." At the same time, subsections (3) and (4) of KRS 48.620 were

repealed. These provisions were no longer necessary to clearly establish the

difference in when KRS 48.600 and .620 were to be used because the

reduction-revision distinction was clarified. But that was because the

distinction between a revision of an allotment and what had been called a

reduction of an allotment (now a reduction of an appropriation) had been

clarified.

       In light of this statutory history, it is evident that KRS 48.620( 1) has

always been addressed to revising the schedule of allotments. Nothing in the

amendments in 2009 suggests that this language means something different

now.


   2. Withholding allotments when there are trust and agency funds
      under KRS 45.253(4).

       As an alternative, the Governor claims that his action, in substance, was

permitted by KRS 45.253(4), which allows the Secretary of the Finance and

Administration Cabinet to "withhold allotment of general fund appropriations

to the extent trust and agency funds are available." As noted above, the
                                         38
 Governor presented evidence that the Universities had available adequate trust

 and agency funds to cover the reductions he made, and thus there would be

 nothing unlawful about the Secretary withholding allotment of 2% of the fourth

quarter's general-fund appropriations.

       The problem with the Governor's position, however, is that the financial

administration of state universities is governed by KRS 164A.555 to .630. 14

And KRS 164A.630(2) states specifically that "[a]ny other provisions of KRS

Chapter[] ... 45 ... to the contrary notwithstanding, KRS 164A.555 to 164A.630

shall govern the financial management of higher education."IS Thus, to the

extent that KRS Chapter 45, including 45.253(4), is inconsistent with KRS

164A.555 to .630, the latter set of provisions controls.

       The Governor argues that there is no inconsistency and, that to the

extent there could be one, any conflict should be resolved in favor of reading

these statutes in harmony if possible. It is unquestionable "that where two

statutes are in apparent conflict, their inconsistencies should be reconciled if

possible." Commonwealth v. Martin, 777 S.W.2d 236, 238 (Ky. App. 1989); see

also Scalia & Garner, supra, at 180 ("The provisions of a text should be

interpreted in a way that renders them compatible, not contradictory."). The

question is whether the statutes can be read in harmony.




       14 Technically speaking, these provisions require the Universities to have opted
into their governance. KRS 164A.560. The Universities all appear to have done so.
       15 That statute includes an exception not applicable to this case: "with the

exception of KRS 45.990 and 45A.990 having to do with penalties which shall be
applicable to violations of KRS 164A.555 to 164A.630."
                                           39
       The Governor notes that the financial-management provisions of Chapter

164A are about the internal financial management of the Universities, whereas

KRS 45.253(4) applies to the Finanee and Administration Cabinet. Because

they govern different entities, goes the argument, they cannot be in conflict.

This is largely correct, as most provisions of KRS 164A.555 to .630 are directed

to the internal financial management of the Universities.

       But not every provision is. Indeed, the very first provision, KRS

164A.555, is instead directed at the Finance and Administration Cabinet. It

states:

       The secretary of the Finance and Administration Cabinet shall
       issue warrants authorizing the Treasurer of the Commonwealth of
       Kentucky to pay to the treasurer of each institution any amounts
       due by virtue of the state appropriations for that institution, or
       transfer the amount due electronically if electronic transfer is
       authorized by statute. The transfer of funds shall be handled in a
       manner to assure a zero (0) balance in the general fund account at
       the university.

KRS 164A.555. This statute specifically directs the secretary to bypass the

ordinary process of issuing warrants to the Treasurer to pay expenses on

behalf of a government body and to instead issue warrants to the Treasurer to

pay "any amounts due" directly to the Universities.

      The Governor argues that this statute accomplishes only one thing: it

allows the Universities to pay their own bills, rather than relying on the

Finance and Administration Cabinet and the Treasurer as each bill comes due.

It certainly has that effect, but that is not all the statute does. It is a direct

command to the Secretary of Finance and Administration Cabinet to pay "any

amounts due by virtue of the state appropriations for that institution."

                                          40
KRS 164A.555. The "amounts due by virtue of the state appropriations" is

exactly that: the amount appropriated-the full amount.

      Again, the Governor disputes that this requires the full amount, and

argues that "any amounts due" simply "refers to any amount up to the

appropriated amount." He notes again his argument that an appropriation is

only a ceiling and that not every penny must be spent. Again, this is true but is

not the full story. An appropriation is also an authorization for the expenditure

of funds.

      More importantly, KRS 164A.555 is simply not ambiguous. To the extent

an amount is authorized by an appropriation, KRS 164A.555 recognizes that

amount is "due" to the Universities. Although the word "due" has many uses

and meanings, its relevant meaning here-in the context of an amount of

money-is "[p]ayable immediately or on demand" or "[o]wed as a debt; owing."

American Heritage Dictionary of the English Language (5th ed. 2011). Indeed,

the usage example offered for this latter definition is "the amount still due." Id.

Although the first use is more common in modem English, see Bryan A.

Garner, Gamer's Dictionary of Legal Usage 300 (3d ed. 2011), both meanings

demonstrate that whatever amounts are "due" under the appropriations are

amounts to which the Universities are entitled, whether immediately or as a

debt. Either way, the statute orders the Secretary of Finance and

Administration to issue warrants for those amounts. ("Due" is limited here to

some extent by the statutes requiring quarterly allotments; in other words, the

full amount does not become due at the beginning of the fiscal year.)


                                        41
       And the word "any" further confirms this understanding that the full

amount must be paid. Although it has multiple senses, the word as used here

means "every" or "all." See American Heritage Dictionary of the English

Language (5th ed. 2011) ("Every: Any dog likes meat."); Bryan A. Garner,

Gamer's Modem English Usage 57 (4th ed. 2016) (noting that "any" has six

uses as an adjective but that "[i]n affirmative sentences, it means 'every' or 'all'

... "). Thus,

the statute cannot mean that an amount less than the full appropriation can

be paid to the Universities. Instead, a warrant for all of the amount or every

amount due must be issued by the Secretary. Any action less would not

comport with the directive of KRS 164A.555.16

       And that the full amount is due is further confirmed by the budget bill

itself. Specifically, the 2014 Executive Branch Budget Bill commanded "that

the Executive Branch shall carry out all appropriations and budgetary

language provisions as contained in the State/Executive Budget." 2014 Ky.

Acts Ch. 117, Part III,§ 27. The only way to do so was to comply with KRS

164A.555.

       In short, the conflict between KRS 164A.555 and 45.253(4) is

inescapable. The two cannot be read together without ignoring the plain

meaning of the language in KRS 164A.555. Because KRS 164A.630(2)


       16The proof in this case included an affidavit from Kathleen Marshall, an
analyst in the Office of the State Budget Director, stating that the Universities do not
actually draw their full allotment at the beginning of each quarter, though it is
ordinarily available to them. Our reading of the statute does not render this practice
unlawful. As long as the appropriated funds are made available, the statute is
complied with.
                                            42
 commands that the provisions of KRS Chapter 164A control over KRS Chapter

 45 if there is a conflict, KRS 164A.555 must control. Thus, the Finance and

 Administration Cabinet cannot withhold the Universities' allotments even if

 they have sufficient trust and agency funds to cover their expenses.

        Any concerns the Governor raises about an appropriation not requiring

 the expenditure of the full amount-of every penny-are alleviated by the fact

 that any funds paid to the Universities on the Secretary's warrant but not

 spent will lapse back to the general fund. See KRS 164A.565(2) (" Any

 uncommitted state general funds remaining after the close of business on the

 last day of the fiscal year shall lapse and be returned to the Treasury of the

 Commonwealth."). 17 Thus, it is evident that the Universities, like any other

 state agency with discretion in how it spends money, are not required to

 expend every penny appropriated to them. Nor is that money lost to the state,

 as it is returned if not spent.


    B. The Governor's authority to decline to spend appropriated funds is
       statutorily limited with respect to the Universities.

       The Governor has not explicitly claimed the inherent authority to require

the Universities not to spend their funds. But this understanding of executive

. power is implicit in his argument. Indeed, he emphasizes in his brief that while

the power of the purse belongs to the legislature, "administering an

appropriation and spending money is an executive function." And he claims

that he has acted within that realm, having "taken the purse of money provided


       Funds appropriated for capital construction are excluded from this lapse.
       17

KRS 164A.565(6).
                                         43
by the legislature and h[aving] reasonably decided that the legislature's will can

be satisfied without spending all of the money in the purse." We recognize that

the Governor has disclaimed the existence of "unfettered power to withhold

appropriated money and reduce spending," and instead claimed authority for

his actions under the statutes addressed above. At the same time, however, he

claims, under the guise of laying out a limiting principle on his authority, that

he "may direct budget units to spend less than the full amount of an

appropriation so long as 'he has determined that such a decision will not

compromise the achievement of underlying legislative purposes and goals."'

(Quoting Opinion of the Justices to the Senate, 376 N.E.2d 1217, 1223 (Mass.

1978)). The acknowledgement of this limiting principle, however, contains in it

a suggestion of an authority that does not exist with respect to the Universities .

     . The existence and breadth of such an authority generally is not before

us. Thus we do not address whether the Governor's exercise of such authority

in other areas of the executive budget might create a constitutional challenge

as the Attorney General has claimed. Here, the statutory language is clear that

the legislature has not given the Governor control over the Universities'

appropriated funds regardless of whether such authority exists in regard to

other budget units.

      In suggesting that reducing the Universities' allotments has been

essentially a decision not to spend the money, the Governor relies heavily on

the notion that an appropriation is a ceiling on spending. There is little

question that an appropriation does not mandate the expenditure of all the

funds authorized (unless the appropriation says otherwise). Indeed, the budget
                                        44
bill at issue in this case itself notes that "[t]here is appropriated ... the following

discrete sums, or so much thereof as may be necessary." 2014 Ky. Acts Ch.

11 7, Part I, § ( 1).

       So the question is simple: May the Governor order the Universities not to

spend their funds? Or, as the trial court suggested, are "[t]he Universities ...

under the Governor's control as part of the executive branch"? Although the

Universities are state agencies and are attached to the executive branch for

budgetary purposes, they are not part of the executive branch in the same

sense as the program cabinets and boards directly under the Governor's

control.

       Unlike those cabinets and boards, the Universities' boards are separate

"bod[ies] corporate, with the usual corporate powers." 18 KRS 164.350; see also

KRS 164.460 (same for the University of Kentucky); KRS 164.830(1) (same for

the University of Louisville). They are expressly excluded from being part of the

Department of Education. KRS 164.285. 19 In some ways, they are akin to

municipal or public corporations, having a separate existence from the main

body of government, although retaining many of the government's

characteristics, such as immunity from suit.



      18  Indeed, the Governor's counsel emphasized at oral argument, albeit in
discussing the standing question, that the Universities were separate corporations
from the rest of state government.
       19 That statute went so far as to repeal any statute suggesting that the

Universities are part of the Department of Education: "KRS 156.010 and 64.640 and
any other statute, to the extent that they provide that the University of Kentucky,
Eastern Kentucky State University, Western Kentucky State University, Murray State
University, and Morehead State University shall be included in the Department of
Education and constitute a division thereof, are hereby repealed." KRS 164.285.
                                         45
       The Universities' boards have close to plenary power over the operation of

their respective institutions. For example, they have exclusive control over

appointments, qualifications, and salaries of faculty and employees. KRS

164.365(1); KRS 164.220 (UK); KRS 164.830 (U of L).

      And the Universities are all generally given authority to receive and

spend money from all sources. The Universities other than the University of

Kentucky and the University of Louisville are given the power to receive and

spend money under KRS 164.350(1): "Each board may: (a) Receive grants of

money and expend the same for the use and benefit of the university or college

.... " If they opt to proceed under KRS 165.555 to .630, which the Univer~ities

have done, they may "receive, deposit, collect, retain, invest, disburse, and

account for all funds received or due from any source including, but not limited

to, state and federal appropriations." KRS 164A.560(2)(a). This grant of

authority is even more explicit with respect to the boards of the University of

Kentucky and University of Louisville, both of which are expressly given the

authority to receive and spend appropriations and allotments. See KRS

164.160 (giving UK board power to "receive, hold and administer ... all

revenues from ... appropriations, [and] allotments"); KRS 164.830(1)(d) (stating

powers of U of L board include "receipt, retention, and administration ... [of] all

revenues accruing from ... appropriations, [and] allotments").

      There are, of course, some limits on how the boards operate. For

example, certain expenditures must be approved by the Finance and

Administration Cabinet or the Council on Postsecondary Education. See KRS

164A.575 (requiring cabinet approval for real property purchases); KRS
                                      46
 164.020(1 l)(a) (giving council power to approve certain capital construction

projects). But that does not otherwise bring the financial decision-making-the

choice whether to spend funds-back within the purview of the Governor.

       The Governor also has some say with respect to the Universities' boards.

For example, he gets to appoint most of the members of the boards. See KRS

 164.13 l(l)(e) (UK); KRS 164.821(1) (U of L); KRS 164.32 l(l)(a) (other

universities). And he may remove members for cause. See KRS 63.080(2); KRS

164.131 (l)(d) (UK); KRS 164.821 (l)(b) (U of L); KRS 164.321 (10) (other

universities); KRS 164.325 (specifically applying 63.080(2) to boards of

regents).

       These provisions, however, do not undermine the university boards'

fundamental independence. A large portion of this independence is financial

self-control. The authority over the expenditure of funds appropriated to the

Universities has been statutorily lodged with independent boards that head

these institutions. Those boards may decline to spend funds appropriated to

them, in which case the funds will lapse.20 But by giving that authority to the

boards, the General Assembly has necessarily deprived the Governor of it. We

thus conclude that the Governor cannot order the boards of the Universities

not to spend funds appropriated to them.

      The Governor's authority with respect to the boards differs

fundamentally from his authority with respect to those state entities and


      20 Like the rest of state government, the Universities are subject to a lapse
provision if they do no spend state funds before the end of the fiscal year. See KRS
164A.565(2) (providing for lapse of "uncommitted state general funds remaining after
the close of business on the last day of the fiscal year").
                                         47
employees that answer to him, such as the program cabinets and secretaries

who head those cabinets. In this sense, the Universities are much more like

private entities. And their authority over spending their money is largely

independent of the executive branch.

       Indeed, this is likely why the Universities, unlike other government

entities, are given their own money to be held in their own accounts, rather

than relying on the Finance and Administration Cabinet's submitting warrants

to the Treasurer, who would then write checks to third parties owed money by

the Universities:

      The secretary of the Finance and Administration Cabinet shall
      issue warrants authorizing the Treasurer of the Commonwealth of
      Kentucky to pay to the treasurer of each institution any amounts
      due by virtue of the state appropriations for that institution, or·
      transfer the amount due electronically if electronic transfer is
      authorized by statute. The transfer of funds shall be handled in a
      manner to assure a zero (0) balance in the general fund account at
      the university.

KRS 164A.555.

      This illustrates why the Governor's suggestion that he has simply

stopped the money from being spent mischaracterizes what he has actually

done. Rather than ordering the Universities not to spend money, which he

cannot do, and thereby allowing those funds to lapse back to the General Fund

at the end of the fiscal year, he has instead effectively intercepted the funds

before they became available to the Universities. By reducing the final quarterly

allotment, the Governor has essentially frustrated the overall appropriation by

the General Assembly. Money that the General Assembly made available to the

Universities through its appropriations was made unavailable by the

                                        48
Governor's actions. Simply put, there is a difference between exercising an

authority not to spend money once it has been made available and preventing

the money from being made available to the entity that has the power to decide

not to spend it.

       Again, this is not to say that every penny appropriated must be spent. As

the Governor points out, such a legal requirement would be fiscally

irresponsible. And the budget bill itself recognizes this by authorizing the

spending of appropriations "or so much thereof as may be necessary." But the

Governor does not have the power to make that decision for the Universities.

      And if the Governor does not have discretion over whether to spend the

money because the funds were appropriated for an entity over which he does

not have control, then the transfer of funds "is a ministerial, mechanical, non-

discretionary act." People ex rel. Bakalis v. Weinberger, 368 F. Supp. 721, 726

(N.D. Ill. 1973). Indeed, KRS 164A.555, discussed above, further demonstrates

how this is a ministerial act: it commands the secretary of the Finance and

Administration Cabinet to issue warrants for the payment of the Universities'

"any amounts due by virtue of the state appropriations for that institution."

That statute also necessarily limits the Governor's authority, as he cannot

legally compel the secretary to act contrary to law. And, again, the budget bill

itself commanded "that the Executive Branch shall carry out all appropriations

and budgetary language provisions as contained in the State/Executive

Budget." 2014 Ky. Acts Ch. 117, Part III,§ 27. This limit makes the Governor's

conduct with respect to entities over which he has no control purely

ministerial.
                                       49
       Consequently, we need not address the constitutionality of the actions

the Governor claims he is entitled to make, because our statutory analysis

makes it clear that he does not have the legal authority to take such actions.

                                 IV. Conclusion

      The Governor's reduction of the allotments of the Universities in this case

exceeded his statutory authority to revise allotments under KRS 48.620(1) and

his authority to withhold allotments under KRS 45.253(4). Whatever authority

he might otherwise have to require a budget unit not to spend appropriated

funds does not extend to the Universities, which the legislature has made

independent bodies politic with control over th.eir own expenditures. We

therefore do not reach the question of whether his actions were constitutional,

as the statutes do not give him the authority to act as he proposed. For these

reasons, the Franklin Circuit Court's order upholding the Governor's actions is

reversed, and this matter is remanded for further proceedings consistent with

this opinion.

      All sitting. Minton, C.J.; Cunningham, Hughes, and Keller, JJ., concur.

Venters, J., dissents by separate opinion. Wright, J., dissents by separate

opinion in which Venters, J., joins.

      VENTERS, J., DISSENTING: I respectfully disagree with the majority's

conclusion that the Attorney General has standing to assert the claim his office

presents in the absence of affected universities. The majority has no express

constitutional or direct statutory authority to support its conclusion that the

Attorney General has standing to sue the chief executive to enjoin an executive

action, and so it bases its opinion on the vague notion that such authority was
                                        50
available to attorneys general at common law. As explained below, that notion

is flat-out wrong. No attorney general in the entire common law history ever

had that authority, and neither the majority opinion nor the Attorney General

himself cites even a single common law precedent for such power.

       I agree with the majority's conclusion that Representatives Wayne,

Owens, and Marzian have no standing, either personally or as proxies for the

legislative branch of government, to assert claims contesting the Governor's

executive order to reduce allotments to state-supported universities for the

final quarter of the 2015-2016 fiscal year.21 I join Justice Wright's dissent and

I agree with his reasoning that the affected state universities are the proper

parties to bring the claim. Since the only affected parties with a claim to assert

have reached an accommodation with the Governor and chosen not to litigate,

there is no justiciable controversy. The only correct resolution is dismissal of

the case without addressing the merits. Lawson v. Office of Attorney General,

415 S.W.3d 59, 67 (Ky. 2013); Rose v. Councilfor Better Education, 790 S.W.2d
186 (Ky. 1989); Ky. Const. § 112.

      The doctrines of standing and justiciability prevent interlopers from

asserting claims that legally belong to others. The doctrines exists because we

learned long ago in the common law tradition that it is unwise for the courts to


      21  The General Assembly as a body politic in its own right needs no standing
because it need not resort to the courts for help in fending off an encroachment by the
Governor upon the legislature's rightful powers. The legislative branch has a full
constitutional quiver of legislative arrows with which to defeat any executive intrusion
into the legislative prerogative and to cure any distortion of the legislature's will
caused by such an intrusion. If, rather than using its own constitutional authority to
reassert its legislative prerogative, the General Assembly also sought ajudicially-
imposed remedy, its standing would also have to be properly established.
                                          51
litigate claims asserted by those who have no personal interest at stake. That is

especially true when those who actually have a cognizable claim have declined

to do so. To have standing to sue, "[a] plaintiff must have a real, direct, present

and substantial right or interest in the subject matter of the controversy."

Housing Authority of Louisville v. Service Employees International Union, Local

557, 885 S.W.2d 692, 695 (Ky. 1994). "In order to have standing to sue, a

plaintiff need only have a real and substantial interest in the subj.ect matter of

the litigation, as opposed to a mere expectancy." Rose, 790 S.W.2d at 202. To

restate the standing concept in more colloquial terms: to have standing to

assert a claim in court, "you have to have skin in the game."

      Standing to invoke the authority of the courts for redress of an injury is

acquired in two, and only two, ways. First, as noted above, one who suffers a

direct and immediate judicially-cognizable injury or has an interest deserving

of legal protection has standing. Second, the legislature may by statute confer

standing upon an entity even if it lacks a direct and immediate injury. See Tax

Ease Lien Investments 1, LLC v. Commonwealth Bank & Trust, 384 S.W.3d 141, ·

143 (Ky. 2012) (quoting City of Ashland v. Ashland F.0:P. # 3, Inc., 888 S.W.2d
667, 668 (Ky. 1994)); In re Pappas Senate Committee, 488 N.W.2d 795, 797

(Minn. 1992); and Pennsylvania National Mutual Casualty Insurance Co. v.

PWAB, 715 A.2d 1068, 1071 (Pa. 1998).

      The majority first relies upon our decision in Commonwealth ex rel.

Conway   v. Thompson,   300 S.W.3d 152 (Ky. 2009), as a source for the Attorney

General's claim of standing in this matter. In Thompson we recognized that the

attorney general has standing to seek injunctive relief on behalf of the citizens
                                       52
    to prevent the early release of inmates from prison in derogation of the

    judicially-imposed sentences. Id. at 172. Implicit in that holding was our

    recognition that every single sentence affected by the planned prisoner release

    arose from a case in which the Commonwealth of Kentucky was an actual

    party, and in many instances, was actually represented by the Office of the

    Attorney General. Because the objective of that litigation fell squarely and

    indisputably within the criminal law enforcement interest and duties of the

    attorney general, we concluded that Attorney General Conway had "a sufficient

    personal right in these types of cases by virtue of the office and the du ties

    commensurate with that high office." Id. at 173 (emphasis added).

          However, as the majority expressly acknowledges, the claim pressed by

    Attorney General Beshear in this litigation is not one of those "type of cases."

    The claim now asserted falls far beyond the range of the Attorney General's

    criminal law enforcement function. The Thompson case provides no support for

    the Attorney General's stance in this case. The majority then looks to find other

    law supporting the Attorney General's standing in this "type of case," and

    naturally begins with Section 91 of the Kentucky Constitution.

1         Section 91 simply provides that the attorney general has whatever

    "duties and responsibilities" have been "prescribed by law." The"Attorney

    General, therefore, has no constitutionally-ordained authority that confers

    standing to enjoin the Governor, the Treasurer, or others from implementing

    the budget reduction plan for the state universities. Section 91 supports only

    the specific duties that have been "prescribed by law." Consequently, we look


                                            53
to the relevant statutes enacted by the General Assembly addressing the

matter.

       No statute expressly provides or even obliquely suggests that the

Attorney General has the authority to sue the Governor to enjoin any executive

action. The only statute that is even conceivably applicable is the generic

provision of KRS 15.020 that provides the Attorney General with the obligation

to "exercise all common law duties and authority pertaining to the office ...

under the common law, except where modified by statutory enactment." The

whole case boils down to whether "under common law" an attorney general had

the authority to sue the chief executive for perceived violations of the law.

      The majority readily acknowledges that "defining the Attorney General's

common law duties is not easily done" and I agree. But we need not define all

the common law duties of an attorney general to sustain Attorney General

Beshear's claim of standing; rather, we need only find one common law duty

that authorizes the suit he now asserts. I respectfully submit there are none to

be found because at common law, suing the executive in the civil courts is

simply not what attorneys general were empowered to do. See Nat'l Ass'n of

Att'ys Gen., State Attorneys General Powers and Responsibilities 31 (Emily

Myers, ed., 3d ed. 2013) (quoting Edwards, The Law Of.fices of the Crown 27

(1964)).

      In its search to find common law precedent for the unprecedented, the

majority looks to Commonwealth of Kentucky ex rel. Hancock v. Paxton, 516
S.W.2d 865 (Ky. 1974), which held that an attorney general has standing to


                                        54
initiate a lawsuit to ascertain the constitutionality of a state statute.22 But that

is not the question before this Court. Attorney General Beshear does not

challenge the constitutionality of any statute.

       The salient fact of the Paxton case is that Attorney General Ed Hancock

never challenged to any degree the legality of an executive action or executive

authority despite naming as nominal parties the Department of Transportation

and its commissioner. Although the Paxton decision does not cite a common

law precedent allowing an attorney general to challenge the constitutionality of

a statute, the existence of such a precedent would not be surprising given the

well-documented legal battles, some of which involved actual armed warfare,

waged over the centuries between the English monarch and the English

parliament. In any event, Paxton's lack of common law precedent allowing the

attorney general to challenge the constitutionality of a statute does not logically

indicate the existence of a power at common law to sue the executive to enjoin

executive action.

      The Paxton court offers up a weak rationalization for the existence of

such power and it is based upon a flawed depiction of American political theory

which the majority adopts. Paxton opines that since the attorneys general

under the common law of England served the king and therefore lacked the

authority to sue the sovereign, attorneys general in the democracies of the

American states in which "the people are king" serve the people, and therefore




      22
       The challenged statutes authorized special automobile license plates for
members of the General Assembly and for ham radio operators.
                                         55
are not so constrained. That exercise of logic ignores the core of American

constitutional theory: the people, as an exercise of their natural sovereignty,

collectively acted to "institute" a government "of the people, by the people, for

the people," and thus by the constitutional process they transferred their

sovereignty to the state they created. The king is not sovereign in America, but'\

neither are the people king.23

       A more obvious contradiction to the Paxton theory is the undeniable fact

that the people of Kentucky, the "king" as Paxton would have it, have NEVER

directly or through their chosen representatives in the General Assembly

granted the Attorney General the power he now asserts. There was no common

law precedent for an attorney general suing the head of state when the state

was a royal monarchy and the creation of the American states did not

manufacture such precedent.24

       Attorney General Beshear does not challenge the constitutionality of any

state statute. Instead, he does what no attorney general at common law ever

had the authority to do: he seeks a court order to enjoin an action of the state's

chief executive, the Governor, and the state's treasurer, finance secretary, and

budget director. The Attorney General deserves credit for earnestly

undertaking a difficult issue that he deeply regards as important and




      23After all, the king enjoyed sovereign immunity, a tribute of sovereignty now
enjoyed-not by the people, but by the state.
      24 Although not strictly an application of this common law restraint, it may be
recalled by many that U.S. Attorney General Elliot Richardson and Deputy Attorney
General William Ruckelshaus resigned their respective offices, in part, because they
expressly lack the authority to challenge the head of state, President Richard Nixon.
                                          56
meritorious. I certainly do not suggest that executive authority should not be

challenged. For a nation and a state founded upon principles of individual

liberties, challenging the chief executive's authority can be a good thing.

However, the question before us is not whether the Governor's action should be

challenged; the question is whether the Attorney General has the authority to

litigate the budget reduction issue by seeking to enjoin the Governor and the

other executive officers. By the majority's analysis, the Attorney General's only

viable claim to standing is that he is exercising a prerogative held by attorneys

general at common law. The inconvenient fact is that no attorney general at

common law ever had the authority to challenge the executive.

      The majority also cites Johnson v. Commonwealth ex rel. Meredith, 165
S.W.2d 820 (Ky. 1942), as supporting the Attorney General's standing.

Although Johnson lends interesting historical context to the issue at hand, it is

ultimately inconsequential for two reasons. First, in Johnson as in Paxton, the

Attorney General challenged the constitutionality of a statute rather than

seeking to enjoin an executive action. Even more significant, however, is the

fact that the Attorney General in Johnson had direct, conventional standing

because he was directly injured by the statute being challenged. The statute

he challenged expressly "divest[ed] the Attorney General of a major portion of

his powers and prerogatives" so as to render the office "inoperative." Id. at 824.

Thus, the Attorney General's standing in Johnson was in no way dependent

upon the powers and duties of attorneys general at common law. Here, the

challenged governmental action has no direct effect upon the Attorney General

or his office that confers standing in the traditional sense. His only source of
                                       57
 standing is statutory, specifically KRS 15.020, which requires a common law

precedent, and that precedent simply does not exist.

          In Commonwealth ex rel. Ferguson v. Gardner, 327 S.W.2d 947, 948 (Ky.

 1959), Attorney General Ferguson sought to intervene in a civil action on behalf

of a charitable trust. Like the current Attorney General in this case, Attorney

General Ferguson had no direct or immediate interest in the controversy to

confer standing, and in the absence of direct statutory authority, he claimed

the common law power to intervene "predicated on the ancient English doctrine

that the King, as parens patriae, superintended the administration of charities

and acted by the attorney general, who was his proper officer in that respect."

The Court rejected that claim because "the Attorney General ... failed to show

that there was any established and recognized law of England to the effect prior

to 1607" allowing his office to assert a claim in that kind oflitigation. Id. at

949.2 5

          Several available sources of legal scholarship trace the common law

history of the office of attorney general and the development of its powers and

duties. See Comm. on the Office of Att'y Gen., Nat'l Ass'n of Att'ys Gen.,

Common Law Powers of State Attorneys General (Jan. 1975); Nat'l Ass'n of

Att'ys Gen., State Attorneys General Powers and Responsibilities (Emily Myers,

ed., 3d ed. 2013). An authoritative summary can be found in People v. Miner, 2


      2s The year 1607 is determinative because Kentucky has expressly adopted all
of English common law in force prior to 1607, the fourth year of the reign of James I.
See Aetna Insurance Company v. Commonwealth, 51 S.W. 624, 627-628 (Ky. 1899);
Ray v. Sweeney, 77 Ky. 1, 9-10 (Ky. 1878); and Lathrop v. Commercial Bank of Scioto,
38 Ky. 114, 121 (Ky. 1839). After 1607, Kentucky acknowledges the common law of
Virginia until the 1792 establishment of Kentucky as a sovereign state. ·
                                          58
Lans. 396 (N.Y. App. Div. 1868), which identifies the following common law

powers:

     Most, if not all, of the colonies appointed attorney-generals, and
     they were understood to be clothed, with nearly all the powers, of
     the attorney-generals of England, and as these powers have never
     been defined we must go back to the common law in order to
     ascertain them. The attorney-general had the power, and it was
     his duty:

     1st. To prosecute all actions, necessary for the protection and
     defense of the property and revenues of the crown.

     2d. By information, to bring certain classes of persons accused of
     crimes and misdemeanors to trial.

     3d. By scire facias, to revoke and annul grants made by the crown
     improperly, or when forfeited by the grantee thereof.

    . 4th. By information, to recover money or other chattels, or
      damages for wrongs committed on the land, or other possessions of
      the crown.

     5th. By writ of quo warranto, to determine the right of him who
     claims or usurps any office, franchise or liberty, and to vacate the
     charter, or annul the existence of a corporation, for violations of its
     charter, or for omitting to exercise its corporate powers.

     6th. By writ of mandamus, to compel the admission of an officer
     duly chosen to his office, and to compel his restoration when
     illegally ousted.

     7th. By information to chancery, to enforce trusts, and to prevent
     public nuisances, and the abuse of trust powers.

     8th. By proceedings in rem, to recover property to which the crown
     may be entitled, by forfeiture for treason, and property, for which
     there is no other legal owner, such as wrecks, treasure trove, &c.
     (3 Black. Com., 256-7, 260 to .266; id., 427 and 428; 4 id., 308,
     312.)

                                       59
       9th. And in certain cases, by information in chancery, for the ·
       protection of the rights of lunatics, and others, who are under the
       protection of the crown. (Mitford's Pl., 24-30, Adams' Equity, 301-
       2.)


       Significantly, not listed among these enumerated powers in Miner or in

any other source I can find is the common law authority to challenge the

actions of the chief executive. It remains abundantly clear that at common law

in England and as transplanted in the American colonies, and then in the

sovereign American states, attorneys general never had the duty or the power

to sue the executive to enjoin executive actions, and no Kentucky statute has

subsequently granted that power.

      Historically, the core function of the attorney general at common law was

to assert the legal interests of the government, particularly the executive head

of the government, and the office was accorded the powers and duties essential

to the performance of that function. Certainly, the legislature could modify

that authority by enacting a statute to vest attorneys general with a plenary

power to police the executive branch of government and to initiate civil

litigation as their discretion warrants; but it has not chosen to do so.

      Johnson v. Commonwealth ex rel. Meredith provides a summary of

common law authority that agrees with the history outlined above.

      The office of Attorney General existed in England from an early
      date. Most of the American colonies established an office of the
      same name, and it was carried into the succeeding state
      governments. Legal historians are not in accord as to just what .
      were the powers and prerogatives of the Attorney General in the
      mother country, but they are agreed that he was the chief law
                                        60
       officer of the Crown, managing all the king's legal affairs, attending
       to all suits, civil and criminal, in which he was interested, and
       exercising other high duties and prerogatives, some of which were
       quite foreign to the legal.
165 S.W.2d at 826. The Johnson court acknowledged uncertainty in

determining the "undefined powers [that] attached to the same office in this

country," and was only "certain that the Attorney General has been the chief

law officer of the federal or the state governments with the duty of representing
  I

the sovereign, national or state in such capacity." Id.

       I respectfully submit that absolutely nothing in the review of the common

law duties of attorneys general supports the conclusion that the Attorney

General of Kentucky has the legal authority, i.e., the standing, to assert the

claims he now asserts against the Governor, the Finance Cabinet Secretary, the

State Budget Director, and the Treasurer. Indeed, the majority relies upon the

nebulous notion that "duty calls upon the Attorney General (and, thus, confers

on him standing) to vindicate the public rights of the people of the

Commonwealth."

      The majority grants to the office of the Kentucky Attorney General virtual

carte blanche to challenge any action of every officer of the executive branch of

government, from the lowest county official to the office of the Governor,

including the universities themselves, anytime the sitting attorney general

deems it to be in the "public interest" to do so. Such unprecedented authority

is an unwise departure from the common law and is totally unsubstantiated by

any statutory directive.

                                        61
       The majority addresses a situation in which none of the aggrieved parties

with a real interest to protect wish to do so. By cloaking the Attorney General

with unbridled authority to assert in any action virtually any claim his office

deems to be of "public interest," even when the affected parties choose not to

do so, the majority sets a dangerous, disruptive precedent that is contrary to

centuries of English and American common law tradition. The majority's

ruling on standing paves the way for the resolution of an injusticiable issue,

and it opens the gate for future adjudication of political issues best left to be

resolved within the political branches or by litigation initiated by a party

seeking redress for a direct and immediate injury.

      WRIGHT, J., DISSENTING: I respectfully dissent. The majority does not

reference the fact that the state university presidents met with the Governor

and reached an agreement. The agreement was memorialized that same day in

a letter signed by eight of the nine presidents. The letter stated that the

presidents were "prepared to manage reductions in accord with the Governor's

final offer of 2 percent in the current year if it is determined by the courts to be

permissible .... " What the letter leaves unclear is what, exactly, was left to be

determined as permissible by the courts. What's more, the universities did not

file or join a case before the courts to determine what was permissible.

      This language is ambiguous. On the one hand, the presidents could

have been referring to whether they had the power to spend less funds than

allocated. On the other, the presidents could have been referring to whether it

was permissible for the Governor to reduce their already-allocated funds for the

current fiscal year. The majority does address one of these issues by finding
                                        62
that the universities are not required to spend every penny of the money

provided them ,under the budget. But this still does not address the ambiguity

of the letter.

       The trial court relies on the letter's language two different times in its

opinion and order-stating that "[i]n fact, as the Universities have come to an

agreement with the Governor" in the first instance and referring to the

agreement again later in its opinion and order. We do not set aside the trial

court's findings of fact unless they are clearly erroneous. Lawson v. Loid, 896
S.W.2d 1, 3 (Ky. 1995). I do not believe that they are.

      The Governor's second letter reducing the allotment for eight of the state

universities referred to this agreement. The initial reduction of 4.5% was cut to

2% for the institutions whose presidents signed the letter. Kentucky State-the

only state school which did not agree that it could reduce its spending-had its

allotment completely restored. Clearly, the eight presidents who signed the

letter agreed to the reduction and the one president who did not agree {the

president of Kentucky State) received the full budgeted amount. There is no

evidence of record as to whether the presidents had the authority to enter into

such an agreement-and that is not at issue before this Court.

      The universities did not join the lawsuit and neither party so much as

deposed their representatives. The Attorney General does say in passing in his

brief that the trial court erred referring to the agreement as a "fact" in its

opinion and order. However, the Attorney General does not provide any

evidence to support his contention that the trial court's finding was clearly

erroneous and fails to further flesh out the argument.
                                        63
         On these facts, I would affirm the Franklin Circuit Court's grant of

 summary judgment, as the trial court found that there was an agreement

 between the universities and the Governor, thus rendering all other issues

 moot.

         Venters, J., joins.



 COUNSEL FOR COMMONWEALTH OF KENTUCKY, EX REL. ANDY BESHEAR,
 ATTORNEY GENERAL:

  Andy Beshear, Attorney General of Kentucky
  John Michael Brown, Deputy Attorney General
  La Tasha Arnae Buckner, Executive Director Civil Division
  Mitchel Terence Denham, Assistant Deputy Attorney General
  Joseph Newberg
- Office of the Attorney General
  Capitol Building
  700 Capital Avenue, Suite 118
  Frankfort, Kentucky 40601


 COUNSEL FOR COMMONWEALTH OF KENTUCKY OFFICE OF THE
 GOVERNOR, EX REL. MATTHEW BEVIN, IN HIS OFFICIAL CAPACITY AS
 GOVERNOR; COMMONWEALTH OF KENTUCKY FINANCE AND
 ADMINISTRATION CABINET, EX REL. WILLIAM M. LANDRUM, IN HIS
 OFFICIAL CAPACITY AS SECRETARY; COMMONWEALTH OF KENTUCKY
 OFFICE OF THE STATE BUDGET DIRECTOR, EX REL. JOHN CHILTON, IN
 HIS OFFICIAL CAPACITY AS STATE BUDGET DIRECTOR:

Michael T. Alexander
Mark Stephen Pitt
Stephen Chad Meredith
Office of the Governor
700 Capital Avenue, Suite 101
Frankfort, Kentucky 40601




                                         64
COUNSEL FOR COMMONWEALTH OF KENTUCKY DEPARTMENT OF THE
TREASURY, EX REL. ALLISON BALL, IN HER OFFICIAL CAPACITY AS
TREASURER:

Noah Robert Friend
1050 U.S. Highway 127 South, Suite 100
Frankfort, Kentucky 40601


COUNSEL FOR JIM WAYNE, IN HIS OFFICIAL CAPACITY AS STATE
REPRESENTATIVE; DARRYL OWENS, IN HIS OFFICIAL CAPACITY AS STATE
REPRESENTATIVE; MARY LOU MARZIAN, IN HER OFFICIAL CAPACITY AS
STATE REPRESENTATIVE:

Pierce Butler Whites
Speaker's Office
Senior Counsel
303 Capitol Annex
Frankfort, Kentucky 40601




         j




                                  65